Case 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page 1of8 Page ID #617

During this trial, | have asked a witness a question myself. Do not assume that because |
asked questions I hold any opinion on the matters | asked about, or on what the outcome of the

case should be.

Agreed Instruction No. 2 Given
7th Cir: PA, 1.02 Given as Modified

Refused UV

Withdrawn
Case 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page 2of8 Page ID #618

You will recall that during the course of this trial I instructed you that I admitted certain
evidence for a limited purpose. You must consider this evidence only for the limited purpose for

which it was admitted.

Agreed Instruction No. 7 Given
7th Cir. P. I. 1.09 Given as Modified
Refused

Withdrawn
Case 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page 30f8 Page ID #619

It is proper for a lawyer to meet with any witness in preparation for trial.

Agreed Instruction No. 13 Given
7th Cir. P. I. 1.16 Given as Modified
Refused “

Withdrawn
Cast 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page 4o0f8 Page ID #620

To succeed on his claim under Count | against Defendant Vinson and Defendant
Blessing, Plaintiff must prove each of the following three things by a preponderance of the
evidence as to the Defendant:

1. The Defendant intentionally used force on Plaintiff.

2. The Defendant did so for the purpose of harming Plaintiff, and not in a good faith

effort to maintain or restore security or order.

3. The Defendant’s conduct harmed Plaintiff. Plaintiff does not need to prove that he
suffered a serious injury. If the Defendant’s use of force caused pain to Plaintiff, that
is sufficient harm, even if Plaintiff did not require medical attention or did not have
long lasting injuries.

If you find that Plaintiff has proved each of these things by a preponderance of the
evidence as to a Defendant, then you must decide for Plaintiff, and go on to consider the question
of damages.

If, on the other hand, you find that Plaintiff has failed to prove any one of these things by
a preponderance of the evidence as to a Defendant, then you must decide for the Defendant, and
you will not consider the question of damages.

In deciding whether Plaintiff has proved that a Defendant used force for the purpose of
harming Plaintiff, you should consider all of the circumstances. When considering all the
circumstances, among the factors you may consider are the need to use force, the relationship
between the need to use force and the amount of force used, the extent of Plaintiffs injury,
whether a Defendant reasonably believed there was a threat to the safety of staff or prisoners,

and any efforts made by a Defendant to limit the amount of force used, and whether a Defendant
__Case 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page5of8 Page ID #621

was acting pursuant to a policy or practice of the prison that in the reasonable judgment of prison
officials was needed to preserve security or order.

An officer is entitled to use some force if a prisoner disobeys a valid command.

You may still consider, however, whether the amount of force used was excessive.

The Eighth Amendment to the Constitution of the United States forbids the infliction of
cruel and unusual punishment. However, not every malevolent touch violates the constitutional
rights of an inmate. Whether the use of force by prison officials constitutes cruel and unusual
punishment ultimately turns on whether force was applied in a good faith effort to maintain or

restore discipline or maliciously and sadistically for the very purpose of causing harm.

Defendants’ No. 17 Given

7" Cir. P.L. No. 7.18 (modified) Given as Modified
Hudson v. McMillan, 503 U.S. 1 (1992) Refused v
Whitley v. Albers, 475 U.S. 312 (1986) Withdrawn

Duckworth v. Franzen, 780 F.2d 645 (7th Cir. 1985)
Case 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page 6of8 Page ID #622

An inmate’s right to complain of treatment by prison officials is protected by the
Constitution.

In this case, Plaintiff claims that Defendant Mitchell placed Plaintiff in segregation in
retaliation for Plaintiff's complaining of treatment by prison officials.

To succeed on this claim as alleged in Count 2, Plaintiff must prove each of the following
four things by a preponderance of the evidence:

1. Plaintiff complained of treatment by prison officials.

2. Defendant Mitchell intentionally threatened to place Plaintiff in segregation if he

continued to complain about his treatment.

3. Plaintiff's act of continuing to complain about his treatment was a reason that

Defendant Mitchell placed Plaintiff in segregation. It need not have been the only reason.

4. Defendant Mitchell’s decision to place Plaintiff in segregation would be likely to

deter an average person in Plaintiff's circumstances from engaging in similar conduct

(specifically from complaining of treatment by prison officials, in fear of possible

consequences from a prison correctional officer).

If you find that Plaintiff did not prove each of these things by a preponderance of the
evidence, then you must decide for Defendant Mitchell.

If you find that Plaintiff did prove each of these things by a preponderance of the evidence,
then you must consider whether Defendant Mitchell has proved by a preponderance of the evidence
that there were other reasons that would have led Defendant Mitchell place Plaintiff in segregation
if Plaintiff had not filed a grievance and/or complained of treatment. If you find that Defendant

Mitchell proved this by a preponderance of the evidence, then you must decide for Defendant
s* @ase 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page 7of8 Page ID #623

Mitchell. If you find that Defendant Mitchell did not prove this by a preponderance of the

evidence, then you must decide for Plaintiff, and consider the issue of damages.

Plaintiff's No. 18 Given
7th Cir. P.I. 6.03 (2017 rev.) (modified) Given as Modified
Refused

Withdrawn
Case 3:15-cv-00898-RJD Document 77-1 Filed 10/03/18 Page 8of8 Page ID #624

When I use the expression “proximate cause,” I mean a cause that, in natural or probable

sequence, produced the injury complained of. It need not be the only cause, nor the last or nearest

cause.
Defendants’ No. 20 Given
LP.I. No. 15.01 Given as Modified

Refused v
Withdrawn
